Lh-I>b.)[\)

\DOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

  

0

CLERK, U.S. D|STF|ICT COU
EASTERN DlSTR|CT OF C L|F(?|;N|A

BY
DEPuTv seem

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

GERALDINE DARDEN, ) Case No.: 1:17-cv-00505-LJO-SAB (PC)
)
Plaintiff, )
) ORDER THAT INMATE GERALDINE DARDEN
v_ ) IS NO LONGER NEEDED AS A WITNESS IN
THESE PROCEEDINGS, AND THE WRIT OF
MECHAEL, er al., ) HABEAS CoRPUs AD TESTIFICANDUM Is
) DISCHARGED
Defendants. §
)

 

 

 

Plaintiff Geraldine Darden is appearing pro se in this civil rights action pursuant to 42 U.S.C. §
1983.

A settlement conference in this matter commenced on October 3, 2018. Inmate Geraldine
Darden, CDCR #W-81216, is no longer needed by the Court as a Witness in these proceedings, and the
writ of habeas corpus ad testificandum as to this inmate is I-IEREBY DISCI-IARGED.

fr 5 MM

UNITED sTATEs MAGI@TRATE JUDGE

 

